Smith, J. (dissenting).
In my view, the affidavit submitted in support of the search warrant was sufficient, without testimony from the confidential informant, to support a finding of probable cause and thus to justify the warrant’s issuance. I would therefore hold it unnecessary for Supreme Court to examine the transcript of the informant’s testimony, and would affirm the Appellate Division’s order.
Under the so-called Aguilar-Spinelli test, an application for a warrant based on information from an undisclosed informant must show both the informant’s veracity or reliability and the basis of his or her knowledge (Aguilar v Texas, 378 US 108, 114 [1964]; Spinelli v United States, 393 US 410, 416 [1969]). This two-pronged test, though abandoned by the federal courts (Illinois v Gates, 462 US 213, 238 [1983]), remains the law of New York (People v Griminger, 71 NY2d 635, 639 [1988]). Here, there is no dispute that the affidavit stated the basis for the informant’s knowledge; the issue is whether it sufficiently showed his veracity or reliability.
We held in People v McCann (85 NY2d 951, 953 [1995]) that the reliability of an informant could be inferred from “a detailed signed statement” made “against his own penal interests, and with the express understanding that making a false written statement was a crime.” The statement here was against the informant’s penal interests, and it was detailed, but it was oral *995rather than written and did not express the informant’s knowledge that a false statement would be criminal. I do not find these distinctions to be decisive.
Some common sense is in order in deciding when to infer that an informant’s statements have been shown to be reliable. Where the informant claims to be the customer of a drug dealer, and is admitting to purchasing drugs from the dealer, the informant is essentially confessing to a crime. Of course, the confession is self-serving in that the informant, almost invariably, expects leniency in exchange for the information he supplies. But he cannot get the leniency by supplying false information. His best hope is to prove to the police that he can be trusted. I think these circumstances sufficiently supported an inference that the information provided by the informant here was reliable, and I therefore conclude that the warrant was properly issued.
Chief Judge Lippman and Judges Graffeo, Read, Pigott, Rivera and Abdus-Salaam concur; Judge Smith dissents and votes to affirm in an opinion.
Order modified by remitting to Supreme Court, Queens County, for further proceedings in accordance with the memorandum herein and, as so modified, affirmed.